IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 177 MM 2015
                                               :
                    Respondent                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
JUSTIN CORLISS,                                :
                                               :
                    Petitioner                 :

                                       ORDER


PER CURIAM

      AND NOW, this 21st day of January, 2016, the Petition for Allowance of Appeal,

treated as a Petition for Review, is DENIED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.